
	
		II
		112th CONGRESS
		2d Session
		S. 2581
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  plastic device book style covers. 
	
	
		1.Certain plastic device book style
			 covers
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Book cover style covers with an exterior surface of plastics
						(provided for in subheading 3926.10.00) designed for portable electronic
						devices of a kind classified in headings 8470, 8471, 8543 and
						8517FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
